DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/01/2021 is acknowledged.
	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Drawings
The drawings are objected to because reference number 140 on the right side of Fig. 3 does not appear to be pointing to the inner lateral region (it appears to be on the medial region).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  
In claim 14, line 7, it appears that the phrase “such a pocket” should read --such that a pocket--.
In claim 17, line 2, it appears that the phrase “the knitted” should read --the knitted component--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panian et al. (US 2015/0257476), herein Panian.
Regarding claim 1, Panian discloses an upper for an article of footwear, the upper comprising: a medial side, a lateral side, and a throat area between the medial side and the lateral side (as seen in Fig. 1, 4, 5); an inner component (inner bootie 200) forming an inner surface of the upper, wherein the inner component includes an inner throat region in the throat area, wherein at least one tensile strand (cable 
Regarding claim 2, Panian discloses the fastening element (lace 168), wherein the fastening element extends through the at least one loop, and wherein the fastening element is configured to adjust a geometry of the upper (paragraph 0041-0042; Fig. 1).
Regarding claim 3, Panian discloses that the at least one loop is exposed with respect to a second surface of the inner component, the second surface facing opposite the inner surface (paragraph 0038; Fig. 2).
Regarding claim 7, Panian discloses that the outer shroud includes a protrusion (first overlay portion 166) located on the outer surface of the outer shroud (paragraph 0044-0045; Fig. 1, 3-5).
Regarding claim 8, Panian discloses that the outer shroud includes a non-knit surface (base portion 368) configured to receive the protrusion.
Regarding claim 11, Panian discloses that the at least one tensile strand extends from the at least one loop to a biteline of the upper (paragraph 0038; Fig. 2).
Regarding claim 12, Panian discloses that the outer shroud includes an eyelet (opening 357) that is aligned with the at least one loop (paragraphs 0034-0035; Fig. 1, 3).
Regarding claim 13, Panian discloses that the inner component includes an eyelet (entrance slot 110) configured to receive the fastening element (paragraph 0039; Fig. 1, 2).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friton (US 7,444,768).
 Friton discloses an upper for an article of footwear (footwear 10), the upper comprising: an inner component (upper member 108) forming an inner surface of the upper, wherein the inner component includes an inner throat region in a throat area of the upper; and an outer shroud (closure system 120) forming an outer surface of the upper, wherein the outer shroud at least partially covers the inner throat region of the inner component such a pocket is formed between the inner component and the outer shroud; and a fastening element (secondary closure system 140), wherein the fastening element extends through an opening (eyelet, as seen in Fig. 2) of the inner component, wherein the opening is located within the pocket (column 5, lines 30-65; column 6, lines 35-50; Fig. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friton, as applied to claim 14, in view of Podhajny et al. (US 2014/0237856), herein Podhajny.
Regarding claim 15, Friton does not disclose that the opening is formed from a loop of a tensile strand. Podhajny teaches an upper for an article of footwear including a fastening element (lace 126) which extend through an opening of the upper. The opening is formed from a loop (lace loop 141) of a tensile strand (inlaid strand 140) extending through the upper. The tensile strand resists stretch in the upper and assists with securing the upper around the foot to enhance the fit of the footwear 
Regarding claim 16, Friton does not disclose that one of the inner component or outer shroud is a knitted component. Friton discloses that the inner component may be formed of a variety of materials (column 5, lines 42-45), but does not disclose the specific structure or material of the inner element. Podhajny teaches that an upper of an article of footwear may be formed as a knitted component (paragraphs 0031, 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inner component formed as a knitted component, as taught by Podhajny, in order to decrease the number material elements used, decreasing waste and increasing manufacturing efficiency and recyclability.
Regarding claim 17, Podhajny further teaches that the tensile strand is an inlaid strand (paragraphs 0042-0044; Fig. 12), and that the inlaid strand extends through the knitted component such that the tensile strand extends through at least one course in a course-wise direction (see paragraph 0040 of Huffa et al. US 2012/0233882, incorporated by reference into Podhajny; wherein the inlaid strand extends along courses within the knit element).

Claims 1-6, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friton in view of Podhajny.
Regarding claim 1, Friton discloses an upper for an article of footwear, the upper comprising: a medial side, a lateral side, and a throat area between the medial side and the lateral side (as seen in Fig. 1, 2); an inner component (upper member 108) forming an inner surface of the upper, wherein the inner 
Friton does not disclose that that the opening is at least one tensile strand of the inner component which forms at least one loop. Podhajny teaches an upper for an article of footwear including a fastening element (lace 126) which extend through an opening of the upper. The opening is formed from a loop (lace loop 141) of a tensile strand (inlaid strand 140) extending through the upper. The tensile strand resists stretch in the upper and assists with securing the upper around the foot to enhance the fit of the footwear (paragraphs 0042-0044; Fig. 7, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the openings of Friton in the form of a loop of a tensile strand, as taught by Podhajny, as this would be a simple substitution of one type of lace opening for another, with the predictable result of resisting stretch in the upper and assisting with securing the upper around the foot to enhance the fit of the footwear.
Regarding claim 2, Friton discloses the fastening element (lace), wherein the fastening element extends through the at least one opening, and wherein the fastening element is configured to adjust a geometry of the upper (Fig. 2).
Regarding claim 3, Podhajny teaches that the at least one loop is exposed with respect to a second surface of the inner component, the second surface facing opposite the inner surface (Fig. 7, 11).
Regarding claim 4, Podhajny discloses that the at least one loop comprises at least two loops, and wherein the at least two loops overlap to form a single opening for receipt of the fastening element (paragraph 0052; Fig. 7).

Regarding claim 6, Podhajny further teaches that the tensile strand is an inlaid strand (paragraphs 0042-0044; Fig. 12), and that the inlaid strand extends through the knitted component such that the tensile strand extends through at least one course in a course-wise direction (see paragraph 0040 of Huffa et al. US 2012/0233882, incorporated by reference into Podhajny; wherein the inlaid strand extends along courses within the knit element).
Regarding claim 9, Friton discloses that the outer shroud has a throat region (mesh panel 122) and a medial and lateral region (surrounding material). Friton teaches that the throat region may be flexible such that it conforms to the shape of the foot while helping to the secure the foot in place (column 5, lines 51-65; Fig. 1, 2). Friton does not specifically disclose that the throat region has a higher elasticity than the medial and lateral region. Podhajny teaches that an upper may have zones of different elasticities, such as a first zone (central region 132) in the throat area which has a higher elasticity than a second zone (peripheral region 132) in the medial and lateral region. The first zone allows the upper to expand to accommodate feet with various proportions, and to remain partially stretched over the foot to ensure a secure fit when running or walking. The second zone resists stretch in the peripheral region to ensure a secure fit during running or walking (paragraphs 0036-0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 10, Podhajny teaches that the tensile strand has a greater resistance to stretch than the surrounding upper to enhance fit of the footwear (paragraph 0045), but does not disclose the relative Young’s modulus of each component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a material for the tensile strand having a Young’s modulus at least twice a Young’s modulus of the material of the outer shroud throat region in order to provide a tensile strand having greater stretch resistance, enhancing fit of the footwear.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 11, Podhajny teaches that the at least one tensile strand extends from the at least one loop to a biteline of the upper (Fig. 7).
Regarding claim 13, the combination of Friton and Podhajny teaches that the inner component includes an eyelet (distinct lace loop 141) configured to receive the fastening element (Fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732